     Case 2:19-cv-00850-DLR Document 137-1 Filed 03/06/20 Page 1 of 42



 1
     Lonnie D. Giamela (SBN 228435)
 2   Admitted Pro Hac Vice
     FISHER & PHILLIPS LLP
 3   444 South Flower Street, Suite 1500
     Los Angeles, California 90071
 4   Telephone: (213) 330-4500
     Facsimile: (213) 330-4501
 5   lgiamela@fisherphillips.com
 6   Christopher M. Ahearn (SBN 239089)
     Sean T. Kingston (SBN 276099)
 7   Admitted Pro Hac Vice
     FISHER & PHILLIPS LLP
 8   2050 Main Street, Suite 1000
     Irvine, CA 92614
 9   Telephone: (949) 851-2424
     Facsimile: (949) 851-0152
10   cahearn@fisherphillips.com
     skingston@fisherphillips.com
11
     Attorneys for Defendant
12   Air Methods Corporation
13
                               UNITED STATES DISTRICT COURT
14
                                       DISTRICT OF ARIZONA
15
16   Kenneth Cooley, et al.,                    Civil Action No: 2:19-CV-00850-PHX-DLR

17                       Plaintiffs,            DEFENDANT AIR METHODS
                                                CORPORATION’S MEMORANDUM
18           v.                                 OF POINTS AND AUTHORITIES IN
                                                SUPPORT OF ITS MOTION FOR
19
     Air Methods Corporation, a Delaware        PARTIAL SUMMARY JUDGMENT
20   corporation,

21                       Defendant.
22
23
24
25
26
27
28


     FP 37258266.1
     Case 2:19-cv-00850-DLR Document 137-1 Filed 03/06/20 Page 2 of 42



 1                                              TABLE OF CONTENTS
 2
 3   I.      SUMMARY OF ARGUMENT ......................................................................................1
     III.    SUMMARY JUDGMENT STANDARD ......................................................................4
 4
     IV.     LEGAL ARGUMENT ....................................................................................................5
 5               A.   AMC is A “Common Carrier by Air” ......................................................5
 6               1.   AMC’s “Common Carrier” Status Relates to its Status as a “Part
                      135” Air Carrier. .......................................................................................5
 7               2.   As a Part 135 “Common Carrier”, AMC Falls within the RLA
                      Exemption .................................................................................................7
 8
     V.      CONCLUSION .............................................................................................................12
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                    1
     FP 37258266.1
     Case 2:19-cv-00850-DLR Document 137-1 Filed 03/06/20 Page 3 of 42



 1                                       TABLE OF AUTHORITIES
 2   Other Authorities
     D.O.L. Opinion Letter FLSA2005- 10NA (Sept. 16, 2005) -------------------------------------- 9, 10
 3
     Federal Aviation Regulations (“FAR”), 14 C.F.R. Part 135 ------------------------- 1, 2, 5, 6, 9, 11
 4
     Federal Aviation Regulations 14 C.F.R. Part 91 ------------------------------------------------- 1, 5, 6
 5
 6   Federal Cases
     Air Evac EMS, Inc. v. Cheatham, 910 F.3d 751, 764 (4th Cir. 2018) ----------------------- 6, 7, 11
 7
     Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) ----------------------------------------- 4
 8
     Celotex Corporation v. Catrett, 477 U.S. 317, 327 (1986) ------------------------------------------- 4
 9
     Daly v. Volpe, 376 F.Supp. 987, 992 (W.D. Wash. 1974) ------------------------------------------ 11
10
     Hendrickson v. Octagon Inc., 225 F. Supp. 3d 1013, 1024 (N.D. Cal. 2016) ---------------------- 4
11
     In re Rocky Mountain Holdings, LLC d/b/a Eagle Airmed of Ariz., 26 N.M.B. 132 (Jan.
12      12, 1999) --------------------------------------------------------------------------------------------- 9, 11
13   In re TriState CareFlight, LLC, 41 N.M.B. 55 (Apr. 14, 2014) -------------------------------------- 9
14   McKinley v. Med-Trans Corp, 2010 WL 11530302 at *1 (E.D. Tex. Aug. 4, 2010) ------ 8, 9, 10
15   Med-Trans Corp. v. Benton, F.Supp.2d, 721 ----------------------------------------------------------- 7
16   Northwest Airlines v. Jackson, 185 F.2d 74 ------------------------------------------------------------ 5
17   Osborne v. Enchantment Aviation, Inc., 112 Fed. Appx. 673 (10th Cir. 2004) ------------ 8, 9, 10
18   Riegelsberger v. Air Evac EMS, Inc., 369 F.Supp.3d 901, 906 (E.D. Mo. 2019) ---- 1, 5, 6, 7, 11
19   Slavens v. Scenic Aviation 221 F.3d 1353 at *1 (10th Cir. 2000) ---------------------------- 8, 9, 10
20   Thibodeaux v. Executive Jet Intern., Inc., 328 F.3rd 742 ------------------------------------------ 5, 7
21   United States v. Sterling Centrecorp Inc (“Sterling”), 208 F. Supp. 3d 1126, 1132 (E.D.
       Cal. 2016) ------------------------------------------------------------------------------------------------ 5
22
     Woolsey v. National Transp. Safety Bd., 993 F.2d 516, 524 (5th Cir. 1993) ------------------- 6, 7
23
24   Federal Statutes
     29 U.S.C. § 201 -------------------------------------------------------------------------------------------- 1
25
     29 U.S.C. § 207 -------------------------------------------------------------------------------------------- 5
26
     29 U.S.C. § 213 ----------------------------------------------------------------------------------------- 1, 5
27
28

                                                            2
     FP 37258266.1
     Case 2:19-cv-00850-DLR Document 137-1 Filed 03/06/20 Page 4 of 42



 1   Federal Rules
     Federal Rules of Civil Procedure Rule 56 -------------------------------------------------------------- 4
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        3
     FP 37258266.1
     Case 2:19-cv-00850-DLR Document 137-1 Filed 03/06/20 Page 5 of 42



 1                   MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.      SUMMARY OF ARGUMENT
 3           AMC is a national provider of emergency air medical transport (via helicopter) to
 4   patients with life-threatening injuries and illnesses, also referred to as an “air ambulance”
 5   company. On February 8, 2019, Plaintiffs Kenneth Cooley, Jeremy LeMaster, Robert
 6   Needham and Jamie Collins (collectively “Plaintiffs”), employees of AMC, bring this
 7   putative collective action lawsuit alleging violations of the Fair Labor Standards Act
 8   (“FLSA”), 29 U.S.C. § 201, et seq. See Amended Verified Complaint, Filed Sept. 9, 2019,
 9   Doc. No. 85-1 (hereinafter the “Complaint”), ¶¶ 1-6. The primary thrust of Plaintiffs’
10   claims against AMC is that they were not paid all overtime wages due under the FLSA.
11   Id. at ¶ 3.
12           AMC is, however, exempt from the overtime provisions of the FLSA because it
13   is, and at all relevant times was, a “carrier by air subject to the provisions of Title II of
14   the Railway Labor Act (“RLA”).” See 29 U.S.C. § 213(b)(3) (hereinafter, the “RLA
15   Exemption”). Courts, as well as the National Mediation Board (“NMB”) (which enforces
16   the RLA) and the U.S. Department of Labor, have consistently held that air ambulance
17   companies such as AMC fall squarely within the scope of the RLA Exemption.
18   Riegelsberger v. Air Evac EMS, Inc., 369 F.Supp.3d 901, 906 (E.D. Mo. 2019) (collecting
19   cases and authorities). Importantly, AMC is certified as an air carrier under the more
20   stringent Part 135 Certification by the Federal Aviation Administration, which is focused
21   on safe operations for public and commercial operations of “common carriers”. Were
22   Plaintiffs’ theory to carry, air ambulance companies such as AMC, rather than being
23   considered “common carriers” regulated under Part 135’s more stringent standards,
24   would be permitted to operate under Part 91 standards applicable to private aircraft
25   operations, jeopardizing the safety of patients in need of critical and timely service.
26           Accordingly, Plaintiffs’ overtime and estoppel claims fail as a matter of law.
27   AMC, thus, requests this Court to grant its motion for partial summary judgment, enter
28   judgment in its favor on Counts 1 and 3, and Count 2 to the extent it seeks overtime


                                                  1
     FP 37258266.1
     Case 2:19-cv-00850-DLR Document 137-1 Filed 03/06/20 Page 6 of 42



 1   premiums on off-the-clock claims, award AMC costs and attorneys’ fees, and such other
 2   relief as this Court deems just.
 3   II.     STATEMENT OF RELEVANT FACTS
 4           AMC is, and at all relevant times (February 8, 2016 through the present)1 has been,
 5   an air ambulance company providing air medical transport services to critically ill or
 6   injured patients, usually in medically underserved rural areas. (Exhibit 1, at ¶ 2). During
 7   the time period since February 8, 2016, AMC has consistently operated over 100 air medical
 8   bases across 48 states and transported patients within those states and across state lines.
 9   (Exhibit 1, at ¶ 3). During the time period from at least February 8, 2016 to the present,
10   with the limited exception of small subsidiaries who have operated air charter helicopter
11   tours (which have not, at any time, employed nurses or paramedics of any kind), AMC’s
12   sole business purpose has been, and continues to be, to provide services in the form of an
13   air ambulance, deriving 100% of its revenue from air ambulance services. (Exhibit 1, at
14   ¶ 4). During the time period from at least February 8, 2016 to the present, in order to operate
15   as an air carrier, AMC has maintained, and continues to maintain, a Part 135 Certification
16   issued by the Federal Aviation Administration, and AMC has held this certificate
17   continuously since 1992. (Exhibit 1, at ¶ 5, and Exhibit A thereto).
18           Under this certificate, AMC is, and has been throughout the relevant time period,
19   “authorized to operate as an air carrier and conduct common carriage operations in
20   accordance with [the FAA.]” (Exhibit 1, at ¶ 6).
21           To provide individuals with access to emergency medical care, AMC markets its
22   services to and collaborates with hospitals, emergency services providers, and EMS
23   agencies, and has done so throughout the relevant time period. (Joint Stipulation of Facts,
24
25
     1
       Under the FLSA, the limitation period on actions is two (2) years. 29 U.S.C. § 255(a). However
26   Plaintiffs have alleged “willful” violations (Amended Complaint, at ¶120), and although AMC
     disputes that it engaged in any “willful” violations (or any violations at all), if Plaintiffs can prove
27   such allegations, the limitation period would be extended to three (3) years. 29 U.S.C. 255 (a).
     Plaintiffs’ original complaint was filed on February 8, 2019 (see Doc. 001), and so accordingly
28   the “relevant time period” for purposes of this motion is February 8, 2016 through the present.



                                                        2
     FP 37258266.1
     Case 2:19-cv-00850-DLR Document 137-1 Filed 03/06/20 Page 7 of 42



 1   Doc. 100 (“Stipulation”), at ¶ 1). AMC additionally, until recently, marketed and sold a
 2   membership program, under which members of the public could purchase memberships
 3   with AMC that would cover any out-of-pocket expenses related to an AMC helicopter
 4   transport. (Stipulation, at ¶ 1). During the time period from at least February 8, 2016 to
 5   the present, AMC has charged a fee for the services it has provided to the patients it
 6   transports, and AMC continues to charge such fees. (Exhibit 1, at ¶ 7). During the time
 7   period from February 8, 2016 to the present, AMC has provided its services
 8   indiscriminately, without regard to a critically ill or injured patient’s insured status, or
 9   any demographic attribute; and, AMC continues to do so. (Exhibit 1, at ¶ 8). During the
10   time period from February 8, 2016 to the present, it has been AMC’s policy and practice
11   (which has been regularly and faithfully implemented), pursuant to agreements with the
12   government agencies and hospitals that have retained AMC’s services, to serve any
13   patient in need, regardless of his or her ability to pay. (Exhibit 1, at ¶ 12).
14           During the time period from at least February 8, 2016 to the present, an AMC
15   medical flight crew has consisted of, and continues to consist of, one flight paramedic
16   and one flight nurse (though in some cases, crews have consisted of 2 nurses). (Exhibit 1,
17   at ¶ 9). During such time, the duties of AMC flight nurses and flight paramedics have
18   included: providing pre-hospital advanced life support care to critically injured or ill
19   patients from initial contact through the time care is relinquished at the hospital, including
20   in-flight care. (Exhibit 2, at ¶¶s 2 and 3, Exhibit A, p. 10:22-11:5, 14:1-7, 14:13-22, 15:2-
21   7, and 15:22-25, and Exhibits B, C, D, and E thereto). The duties of AMC flight nurses
22   and flight paramedics during such time period have also included, but have not been
23   limited to: assisting in pre-mission liftoff checklists and pilot assistance when needed;
24   radio, navigational, and visual observation activities; conducting aircraft safety briefings
25   as needed; complying with safety standards to assure safety of self, crewmembers,
26   medical personnel, patient, bystanders, and equipment prior to liftoff; participating in
27   patient and referring institution follow-up; and completing and submitting flight records.
28   (Id.). During the time period from at least February 8, 2016 to the present, the job duties


                                                    3
     FP 37258266.1
     Case 2:19-cv-00850-DLR Document 137-1 Filed 03/06/20 Page 8 of 42



 1   performed by medical flight crew, including Plaintiffs, have been, and remain, critical
 2   and integral to AMC’s air ambulance services and to the safe flight operations of AMC’s
 3   air ambulances. (Exhibit 1, at ¶ 10). During the time period from at least February 8,
 4   2016 to the present, medical flight crew have been, and remain, crucial to Defendant’s
 5   operations, as without a medical flight crew, AMC would not be able to operate an air
 6   ambulance service. (Exhibit 1, at ¶ 11).
 7   III.    SUMMARY JUDGMENT STANDARD
 8           Under Rule 56(a) of the Federal Rules of Civil Procedure Rule 56 (“FRCP”),
 9   summary judgment is appropriate if there is no genuine dispute as to a material fact and
10   the moving party is entitled to judgment as a matter of law. A fact is material if it “might
11   affect the outcome of the suit under the governing law.” Anderson v. Liberty Lobby, Inc.,
12   477 U.S. 242, 248 (1986). A dispute about a material fact is “genuine . . . if the evidence
13   is such that a reasonable jury could return a verdict for the nonmoving party.” Id., at 248.
14   The inquiry is “whether the evidence presents a sufficient disagreement to require
15   submission to a jury or whether it is so one-sided that one party must prevail as a matter
16   of law.” Id., at 251-52.
17           Summary judgment is properly regarded not as a disfavored procedural shortcut,
18   but rather as an integral part of the federal rules. Celotex Corporation v. Catrett, 477
19   U.S. 317, 327 (1986). One of the purposes of such a motion is to dispose of unsupported
20   claims. Id., at 323-24. Therefore, “after adequate time for discovery” the entry of
21   summary judgment is warranted “against a party who fails to make a showing sufficient
22   to establish the existence of an element essential to that party’s case and on which that
23   party will bear the burden of proof at trial.” Id., at 322.
24           Alternatively, the court can grant a motion for partial summary judgment. Fed. R.
25   Civ. P. 56(a) (“A party may move for summary judgment, identifying each claim or
26   defense – or the part of each claim or defense – on which summary judgment is sought.”);
27   Hendrickson v. Octagon Inc., 225 F. Supp. 3d 1013, 1024 (N.D. Cal. 2016). A grant of
28   partial summary judgment allows for the disposition of part of a claim or defense. United


                                                   4
     FP 37258266.1
     Case 2:19-cv-00850-DLR Document 137-1 Filed 03/06/20 Page 9 of 42



 1   States v. Sterling Centrecorp Inc (“Sterling”), 208 F. Supp. 3d 1126, 1132 (E.D. Cal.
 2   2016); Hendrickson, supra, 225 F. Supp. 3d at 1024. “The standard that applies to a
 3   motion for partial summary judgment is the same as that which applies to a motion for
 4   summary judgment.” Sterling, supra, 208 F. Supp. 3d at 1132.
 5   IV.     LEGAL ARGUMENT
 6           Generally, Section 7 of the FLSA requires employers to pay employees time and
 7   one-half their regular rate of pay for all hours worked in excess of 40 in a regular
 8   workweek unless a specific exemption from the payment of overtime applies.
 9   Riegelsberger, 369 F.Supp.3d at 905; 29 U.S.C. § 207; Thibodeaux v. Executive Jet
10   Intern., Inc., 328 F.3rd 742, 749-51. One such exemption is the “air carrier exemption”
11   in Section 13(b)(3), which provides that the overtime provisions of § 207 shall not apply
12   to “any employee of a carrier by air subject to the provisions of Title II of the Railway
13   Labor Act.” 29 U.S.C. § 213(b)(3). While the term “carrier by air” is not defined under
14   the FLSA or RLA, courts apply a two-part test to determine whether § 213(b)(3) applies:
15   (1) whether the employer is a common carrier by air; and (2) whether the plaintiff’s job
16   duties bear “more than a tenuous, negligible and remote relationship” to the employer’s
17   transportation activities. See id.; Northwest Airlines v. Jackson, 185 F.2d 74, 77. Here,
18   both of these questions are easily answered in the affirmative, as the National Mediation
19   Board (“NMB”), and every federal court to consider the issue, has held that air ambulance
20   companies like AMC are common carriers by air under the RLA. See Riegelsberger, 369
21   F.Supp.3d at 906.
22           A.      AMC is A “Common Carrier by Air”
23                   1.   AMC’s “Common Carrier” Status Relates to its Status as a “Part
24                        135” Air Carrier.
25           AMC’s status as a “common carrier for hire” stems from the fact that it is, and at
26   all relevant time has been, certified pursuant to, and regulated by, Part 135 of the Federal
27   Aviation Regulations (“FAR”), 14 C.F.R. Part 135. In contrast to Part 91 of the FAR,
28   which regulates private aircraft operators, Part 135 certificate holders, as common carriers


                                                  5
     FP 37258266.1
     Case 2:19-cv-00850-DLR Document 137-1 Filed 03/06/20 Page 10 of 42



 1   for hire rather than private aircraft operators, must comply with much more stringent
 2   safety standards. See Woolsey, 993 F.2d at 521-522. For example, the operator of a
 3   personal aircraft under Part 91 is bound by less restrictive flight-duty-time or rest
 4   requirements. 14 C.F.R. Part 91. By contrast, an air charter company or other carrier
 5   operating under Part 135 has specific requirements for flight-duty-time and rest (Subpart
 6   F), its pilot qualifications standards are higher (Subpart E), and flight crew must be
 7   subjected to regular testing (Subpart G). 14 C.F.R. Part 135. The rationale for such
 8   regulation is apparent and entirely logical – companies transporting persons for hire must
 9   take additional steps to ensure the safety of their passengers, who are paying, lay
10   customers who are not members of the aviation community. See Woolsey, 993 F.2d at
11   522 (“the general public has a right to expect that airlines which solicit their business
12   operate under the most searching tests of safety.”) It is worth noting that Part 135, subpart
13   L is devoted specifically to helicopter air ambulance equipment, operations, and training
14   requirements. 14 C.F.R. Part 135, Subpart L – 135.601-621. Thus, indeed, the stringent
15   safety requirements of Part 135 apply with equal, and indeed especial, force, in the context
16   of an air ambulance provider such as AMC, where the person being transported (a
17   critically ill patient) has no choice in the matter of whether to be transported – with the
18   decision to retain one carrier or another being made by professional medical service
19   providers such as hospitals and government emergency services agencies. See Air Evac
20   EMS, Inc. v. Cheatham, 910 F.3d 751, 764 (4th Cir. 2018).
21           Where air transport service providers have attempted to argue that they are not
22   regulated by Part 135, Courts have routinely rejected this argument where the carrier
23   transports even small segments of the travelling public, such as wealthy persons and/or
24   those in specific professions. See Woolsey, 993 F.2d at 525. And, authorities have
25   routinely and squarely held that air ambulance companies, who transport perhaps the most
26   vulnerable type of passenger imaginable – a critical, possibly dying, and possibly
27   unconscious emergency patients, who have little choice in the question of whether to be
28   transported, are most definitely common carriers for hire. See e.g. Riegelsberger, 369


                                                  6
     FP 37258266.1
     Case 2:19-cv-00850-DLR Document 137-1 Filed 03/06/20 Page 11 of 42



 1   F.Supp.3d 901; Cheatham, 910 F.3d 751. .
 2                   2.    As a Part 135 “Common Carrier”, AMC Falls within the RLA
 3                         Exemption
 4           While neither the RLA nor the FLSA defines the term “common carrier by air,”
 5   the courts have used the common law definition to determine if an employer is a common
 6   carrier by air. Thibodeaux, 328 F.3d at 749. Under this test, a common carrier by air is a
 7   company that “has held itself out” to the public “as being willing to transport for hire,
 8   indiscriminately.” Id. (holding that company that managed fractionally owned and
 9   fractionally leased airplanes was a common carrier by air). Id. at 750. The test is satisfied
10   even if the customer base is “a small segment of the general population.” Id. at 750. The
11   central question in determining whether a business is a common carrier by air is whether
12   the company is “in the business of transporting persons or property for hire by air.” Id. at
13   751 (quoting Woolsey v. National Transp. Safety Bd., 993 F.2d 516, 524 (5th Cir. 1993)).
14           The Thibodeaux court emphasized that its test is an objective one, relying upon
15   what the carrier actually does rather than the label which the carrier attaches to its activity
16   or the purpose which motivates it. Id. at 750. It is immaterial, for example, that a
17   company markets itself to hospitals and other emergency service providers rather than
18   marketing to or taking transportation requests directly from the public.                   See
19   Riegelsberger, 369 F.Supp.3d at 907; see also Air Evac EMS, Inc. v. Cheatham, 910 F.3d
20   751, 764 (4th Cir. 2018) (holding that common carrier analysis does not turn on air
21   ambulance companies’ reliance on referrals from medical providers rather than
22   responding to calls directly from the public.)
23           The fact that an air ambulance service may be required by government agencies or
24   law to transport patients without regard to the patients’ ability to pay does not minimize
25   its common carrier status. See Riegelsberger, F.Supp.3d at 907; Med-Trans Corp. v.
26   Benton, F.Supp.2d, 721, 733; Cheatham, 910 F.3d at 764 (“Air ambulance
27   companies…respond whenever called by emergency medical providers. Patients need
28   not be subscribers or have a preexisting contract to receive services.”)


                                                   7
     FP 37258266.1
     Case 2:19-cv-00850-DLR Document 137-1 Filed 03/06/20 Page 12 of 42



 1           In Slavens v. Scenic Aviation 221 F.3d 1353 at *1 (10th Cir. 2000), the former Vice
 2   President of Medical Operations of an air ambulance company filed a lawsuit against the
 3   company alleging he should have been paid for approximately 600 hours of overtime, and
 4   that the company violated the FLSA by not paying him overtime. Slavens, 221 F.3d 1353
 5   at *1 (10th Cir. 2000). The court noted that the defendant company attributed 90-95% of
 6   its revenues to its air ambulance and charter service. Id. Additionally, the court found it
 7   important that the company held an Air Carrier Certificate from the Federal Aviation
 8   Administration (“FAA”) authorizing it to “operate as an air carrier and conduct common
 9   carriage operations.” Id. Furthermore, the company existed for the sole purpose to provide
10   air carrier services. Id. Based on these facts, the court held there was no genuine issue of
11   material fact that the defendant air ambulance company was a common carrier by air
12   governed by the RLA, and was thus exempt from the overtime provisions of the FLSA.
13   Id.
14           Similarly, in McKinley v. Med-Trans Corp, a flight paramedic and a flight nurse
15   filed suit against Med-Trans, claiming they were entitled to recover unpaid overtime
16   wages pursuant to the FLSA. McKinley v. Med-Trans Corp, 2010 WL 11530302 at *1
17   (E.D. Tex. Aug. 4, 2010). The air ambulance provided its transportation services to
18   medical patients for a fee through hospitals and fire and police departments. Id. at *3. The
19   court found that through these acts, defendant indiscriminately marketed and provided its
20   services to a definable segment of the public. Id. at *3. The court concluded the air
21   ambulance was a common carrier by air and that all work directly related to the air
22   transportation business was exempt from FLSA overtime pay requirements. Id. See also
23   Osborne v. Enchantment Aviation, Inc., 112 Fed. Appx. 673 (10th Cir. 2004) (holding
24   that air ambulance service provider was an air carrier exempt from the FLSA’s overtime
25   pay provisions.)
26           In addition to these three court decisions, the National Mediation Board (“NMB”),
27   which determines whether an entity is covered by the RLA, as well as the United States
28   Department of Labor Wage and Hour Division (“DOL”), which enforces the FLSA, have


                                                  8
     FP 37258266.1
     Case 2:19-cv-00850-DLR Document 137-1 Filed 03/06/20 Page 13 of 42



 1   concluded that Part 135 air ambulance companies that provide the same services in the
 2   same manner to the same customers as Defendants are common carriers by air. In In re
 3   TriState CareFlight, LLC, the NMB responded to a request for an opinion regarding
 4   whether an air ambulance service was subject to the RLA. In re TriState CareFlight, LLC,
 5   41 N.M.B. 55 (Apr. 14, 2014). The air ambulance company in question operated multiple
 6   bases across five states. Id. at 59. The company held a Part 135 Certificate from the FAA
 7   to conduct air carrier operations. Id. The air ambulance held its services out to the public
 8   and provided scheduled and unscheduled flights through contracts with health care
 9   facilities and EMS agencies as well as requests from individuals. Id. Based on these facts,
10   the NMB found the air ambulance service was a common carrier by air holding itself out
11   to the public for hire with employees subject to the RLA. Id. at 61. See also In re Rocky
12   Mountain Holdings, LLC d/b/a Eagle Airmed of Ariz., 26 N.M.B. 132 (Jan. 12, 1999),
13   (reaching the same conclusion involving an air ambulance company that did not solicit,
14   receive, or act on calls originating directly from individuals, but only provided services in
15   response to calls from authorized agencies). Citing Slavens and In re Rocky Mountain
16   Holdings, the DOL issued an opinion stating an air ambulance company operating in
17   multiple states and holding a Part 135 Certificate was exempt from the FLSA’s overtime
18   provisions. D.O.L. Opinion Letter FLSA2005- 10NA (Sept. 16, 2005).
19           Slavens, Osborne, and McKinley are directly on point. Here, Defendant operates
20   under the same Air Carrier Certificate issued by the FAA as the defendants did in Slavens.
21   (Exhibit 1, at ¶ 5 and Exhibit A thereto). Defendant’s Part 135 Certificate issued by the
22   Federal Aviation Administration authorizes AMC “to operate as an air carrier and conduct
23   common carriage operations.” (Exhibit 1, at ¶ 6). The sole purpose for Defendant’s
24   existence is to provide air ambulance services, and 100% of AMC’s revenues are
25   attributable to their air ambulance services. (Exhibit 1, at ¶ 4). AMC charges a fee to the
26   patients it transports, but provides air ambulance services indiscriminately, without
27   regard to a patient’s insured status. (Exhibit 1, at ¶¶s 7, 8).
28   ///


                                                    9
     FP 37258266.1
     Case 2:19-cv-00850-DLR Document 137-1 Filed 03/06/20 Page 14 of 42



 1           It is clear that, throughout the relevant time period, AMC has held itself out to its
 2   target market, namely hospitals, dispatchers, EMS agencies, and individuals as being
 3   willing to transport for hire. Anyone can hire an AMC air ambulance for transportation
 4   of a critically ill or injured patient. AMC is willing to transport any individuals,
 5   indiscriminately. No determination is, or has been, made regarding the demographic
 6   category any individual fits within. Therefore, AMC is, and at all relevant times has been,
 7   a common carrier by air to which the overtime exemption applies. AMC’s Motion for
 8   Partial Summary Judgment should be granted accordingly.
 9           B.      Plaintiffs’ Job Duties Bear “More Than A Tenuous, Negligible And
10                   Remote Relationship” To AMC’s Transportation Activities.
11           In their Complaint, Plaintiffs do not seem to take issue with the fact that flight
12   paramedics and flight nurses are “flight crew members,” and that their job duties “bear
13   more than a tenuous, negligible, and remote relationship to the transportation activities of
14   the employer.” Indeed, the court in Osborne and DOL in Opinion Letter FLSA2005-
15   10NA specifically concluded that a flight paramedic who performed the same basic job
16   duties as Plaintiffs here performed exempt work. Even the court in McKinley concluded
17   that the duties performed by the plaintiff outside of when he was loaned specific hospital
18   were exempt duties. In Slavens, the court went so far as to hold that the Vice President of
19   Medical Operations, who was responsible for evaluating the medical background of
20   potential medical staff, establishing medical protocols, and informing hospitals of the
21   company’s services, performed exempt work. Slavens, 221 F.3d 1353 at *2.
22           Here, AMC’s flight paramedics and flight nurses have a variety of job duties
23   including, but not limited to, providing medical care to patients in the air, assisting the
24   pilot with radio, navigational, and visual observation activities, complying with aircraft
25   safety standards, and completing and submitting flight records. ((Exhibit 2, at ¶¶s 2 and
26   3, Exhibit A, p. 10:22-11:5, 14:1-7, 14:13-22, 15:2-7, and 15:22-25, and Exhibits B, C,
27   D, and E thereto). AMC, who derives the majority of its revenues from air ambulance
28   services, would certainly not be able to provide such services without its flight nurses and


                                                  10
     FP 37258266.1
     Case 2:19-cv-00850-DLR Document 137-1 Filed 03/06/20 Page 15 of 42



 1   flight paramedics, who are crucial members of their flight crews. (Exhibit 1, at ¶¶s 10-

 2   11). Therefore, the flight paramedics’ and flight nurses’ job duties bear far more than a

 3   tenuous, negligible, and remote relationship to AMC’s transportation activities, and

 4   AMC’s employees, including Plaintiffs, are subject to the RLA and exempt from FLSA

 5   overtime provisions. Accordingly, this Court should grant AMC’s Motion for Partial

 6   Summary Judgment.

 7           C.      AMC is Not Estopped From Asserting the Common Carrier by Air

 8                   Exemption

 9           As laid out, supra, AMC is exempt from paying overtime, because it is a “common

10   carrier by air” pursuant to the RLA Exemption. It is well-settled that claims of estoppel

11   may not produce a result contrary to public policy. See Daly v. Volpe, 376 F.Supp. 987,

12   992 (W.D. Wash. 1974) (“the doctrine of estoppel cannot be the means of successfully

13   avoiding requirements of legislation enacted for the protection of the public interest.”)

14   The legislation at issue here, RLA Exemption, is in place to protect common carriers and

15   their customers, members of the public. Since AMC is exempt by statute from paying

16   overtime, Plaintiff’s alternative claim for equitable estoppel/promissory estoppel fail as a

17   matter of law.

18           Here, public policy is clear – as an air ambulance provider, AMC is a Part 135

19   common carrier for hire, and such carriers are exempt from the FLSA’s overtime

20   provisions. See Riegelsberger; Rocky Mountain Holdings, LLC; Cheatham, supra.

21   Plaintiffs’ claims that AMC should be estopped from asserting the RLA exemption due

22   to statements made by its management personnel and/or in employee handbooks and the

23   like (Amended Complaint, at ¶143) have been squarely rejected. See Riegelsberger, 369

24   F.Supp.3d, at 908.

25   ///

26   ///

27   ///

28   ///



                                                 11
     FP 37258266.1
     Case 2:19-cv-00850-DLR Document 137-1 Filed 03/06/20 Page 16 of 42



 1   V.      CONCLUSION
 2           The law is clear. The undisputed material facts clearly establish as a matter of law
 3   that AMC is exempt from the overtime provisions of the FLSA, and AMC’s employees,
 4   including Plaintiffs, are not entitled to overtime compensation. Moreover, Plaintiffs’
 5   alternative claim for equitable/promissory estoppel is barred because it would result in a
 6   contravention of public policy. Accordingly, AMC respectfully requests this Court grant
 7   its Motion for Partial Summary Judgment, enter judgment in its favor on Counts 1 and 3,
 8   and Count 2, to the extent it seeks overtime premiums on off-the-clock work, award AMC
 9   its costs and attorneys’ fees, and such other relief as the Court deems just and proper.
10
11
12
13
                                               FISHER & PHILLIPS LLP
14
15
                                               By: /s/ Christopher M. Ahearn
16
                                                    Lonnie D. Giamela
17                                                  Sean T. Kingston
                                                    Christopher M. Ahearn
18
                                                       Attorneys for Defendant
19                                                     Air Methods Corporation

20
21
22
23
24
25
26
27
28


                                                  12
     FP 37258266.1
     Case 2:19-cv-00850-DLR Document 137-1 Filed 03/06/20 Page 17 of 42



 1                                   TABLE OF EXHIBITS
 2
 3   Exhibit 1       Declaration of Christopher M. Ahearn In Support of Defendant’s Motion
 4                   for Partial Summary Judgment
 5   Exhibit 2       Declaration of Valentina Giangrasso In Support of Defendant’s Motion
 6                   for Partial Summary Judgment
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 1
     FP 37258266.1
       Case 2:19-cv-00850-DLR Document 137-1 Filed 03/06/20 Page 18 of 42




                Kenneth Cooley, et al. v. Air Metholds Corporation, et al.,
                    United States District Court, District of Arizona

  DEFENDANT AIR METHODS CORPORATION’S MEMORANDUM OF
   POINTS AND AUTHORITIES IN SUPPORT OF ITS MOTION FOR
               PARTIAL SUMMARY JUDGMENT

       EXHIBIT 1 (Declaration of Valentina Giangrasso In Support of
           Defendant’s Motion for Partial Summary Judgment)



FP 35681615.7
Case 2:19-cv-00850-DLR Document 137-1 Filed 03/06/20 Page 19 of 42
Case 2:19-cv-00850-DLR Document 137-1 Filed 03/06/20 Page 20 of 42
Case 2:19-cv-00850-DLR Document 137-1 Filed 03/06/20 Page 21 of 42
Case 2:19-cv-00850-DLR Document 137-1 Filed 03/06/20 Page 22 of 42
       Case 2:19-cv-00850-DLR Document 137-1 Filed 03/06/20 Page 23 of 42




                Kenneth Cooley, et al. v. Air Metholds Corporation, et al.,
                    United States District Court, District of Arizona

  DEFENDANT AIR METHODS CORPORATION’S MEMORANDUM OF
   POINTS AND AUTHORITIES IN SUPPORT OF ITS MOTION FOR
               PARTIAL SUMMARY JUDGMENT

      EXHIBIT 2 (Declaration of Christopher M. Ahearn In Support of
          Defendant’s Motion for Partial Summary Judgment)



FP 35681615.7
     Case 2:19-cv-00850-DLR Document 137-1 Filed 03/06/20 Page 24 of 42



 1                     DECLARATION OF CHRISTOPHER M. AHEARN
 2           I, Christopher M. Ahearn, declare and state as follows:
 3           1.      I am an attorney at law duly licensed to practice before all courts in the State
 4   of California and admitted pro hac vice in United States District Court, District of
 5   Arizona. I am a partner with Fisher Phillips LLP and counsel for Air Methods Corporation
 6   (“AMC”). I assert the facts set forth herein based on my personal knowledge. If called as
 7   a witness, I could and would completely testify thereto.
 8           2.      On November 12, 2019, I attended the deposition of AMC’s Person Most
 9   Knowledgeable, Claire Capacci. Attached hereto as Exhibits “A,” “B,” “C,” “D,” and
10   “E” are excerpts from and exhibits to the transcript of the deposition of Claire Capacci,
11   taken in the above-captioned action.
12           I declare under penalty of perjury under the laws of the United States of America
13   that the foregoing is true and correct.
14           Executed on March 6, 2020, at Irvine, California.
15
                                                  _/s/ Christopher M. Ahearn
16
                                                  Christopher M. Ahearn
17

18

19

20

21

22

23

24

25

26

27

28


                                                     2
     FP 37188933.2
Case 2:19-cv-00850-DLR Document 137-1 Filed 03/06/20 Page 25 of 42




                 EXHIBIT A
.. . .. .
r
            . __.


                    Case 2:19-cv-00850-DLR Document 137-1 Filed 03/06/20 Page 26 of 42
                                                                                i



                                    IN THE UNITED STATES DISTRICT COURT
                                            DISTRICT OF ARIZONA
                                    Civil Action Case No.:2:19-CV-00850




                       KENNETH COOLEY, JEREMY
                       LEMASTER, ROBERT NEEDHAM, and
                       JAMIE COLLINS, on behalf of
                       themselves and all others
                       similarly situated,
                              Plaintiffs,
                              vs.
                       AIR METHODS CORPORATION, a
                       Delaware Corporation,

                              Defendant.




                                      30(b)(6) Oral Deposition of AIR METHODS
                      CORPORATION by and through CLAIRE CAPACCI, taken
                      on behalf of Plaintiffs at Fisher & Phillips,
                      located at 1801 California Street, Suite 2700, Denver,
                      Colorado 80202,on November 12, 2019, at 9:06 a.m.,
                      before Marjorie R. Dauster, Registered Merit Reporter,
                      Certified Realtime Reporter, and Notary Public within
                      Colorado.




                                                              advanced
                                                             depositions
                                            Nationwide Court Reporting & Trial Support
                                        855-20A-8184 ~ www.advaneeddepasitions.com
     Case 2:19-cv-00850-DLR Document 137-1 Filed 03/06/20 Page 27 of 42

     Oral Deposition of Claire Capacci 30(b)(6), 11/12/2019


                                                                                     0
 1                                          APPEARANCES
 2
 3     For the Plaintiffs:
       PHILIP OLIPHANT, ESQUIRE
 4     The Crone Law Firm, PLC
       88 Union Avenue, 14th Floor
5      Memphis, Tennessee 38103
       901.737.7740
 6     poliphant@cronelawfirmplc.com
 7
 8     For the Defendant:
       CHRISTOPHER M. AHEARN, ESQUIRE
 9     Fisher & Phillips LLP
       2050 Main Street, Suite 1000
10     Irvine, California 92614
       949.851.2424
11     cahearn@fisherphillips.com
12
13     Also present:
                  Christopher Brady
14                Associate General Counsel
15
16
17
18
19
20
21
22
23
24
25



                                                          i
                                       ii


                           h~atke~~av~r ~ 1 ~ ~~~..ri I~~,~o~~in~; ~ Tr~i ~~ppcart
                        ~S~~~Q~-~1~4 ~ ~+ r~r.~d~a~c~d~i~~r~sitian~~cc~m
     Case 2:19-cv-00850-DLR Document 137-1 Filed 03/06/20 Page 28 of 42

     Oral Deposition of Claire Capacci 30(b)(6), 11/12/2019


                                                                                        5
1                                        PROCEEDINGS

2                                      CLAIRE CAPACCI,

3      having been first duly sworn, was examined and
4      testified as follows:
5                 (Deponent's response to oath:                           I doo )
6

7                                        EXAMINATION
8      BY MR. OLIPHANTe

9         Qo      Mso   Capacci, my name is Phil Oliphant.                          I

10     represent the plaintiffs in this case.
11                And let's begin by getting your name on the
12     record -- your full name.
13        A.      Claire Capacc~_ .
14        Q.      And you understand that you"re here today to
15     testify on behalf of the defendant, Air Methods, in
16     this case; is that correct?
17        A.      It is correct°
18        Q.      All right.            Have you ever been involved in a
19     deposition before?
20        A.      No, I have note
21        Qo      Okaye       Well, welcome to the world of
22     depositions.       So just a little bit about what a
23     deposition is conceptually.
24                Some people like to call a deposition a court
25     proceeding without the Court, by which is meant that




                                  3~

                           1~at ~~at~r~d~ C~~r' ~~:~c~ tir~~ "Cri~l '~~ppor~
                        X55 ~~~ X1.84 P ~u~~v~v,~d~~,r~c~~l ~~r~si~ ons,carrr
     Case 2:19-cv-00850-DLR Document 137-1 Filed 03/06/20 Page 29 of 42

     Oral Deposition of Claire Capacci 30(b)(6), 11/12/2019


                                                                                              10

 1          A.     I am not.
2           Q.     Okay.      Do you know if the company actually has

 3      those roles presently?
 4          A.      I am not aware of any official titles of

 5      "master."

 6          Q.      Okay.     All right.             So what do these titles or

 7      roles have in common as a group in Air Methods'

 8      business?
 9                  MR. AHEARN:          Objection.             Vague.            Compound.
10          Q.      (By Mr. Oliphant)                In other words -- well, let

11      me be much more specific.
12                  Are these roles and these jobs all part of the

13      medical flight crew in the services that Air Methods
14      provides?
15          A.      Those are positions that we hire to staff our
16      bases.
17          Q.      And am I correct in that terminology, that
18      these are all part of the medical flight crew?

19          A.      Correct.
20          Q.      Okay.

21          A.      We fly typically nurse medic.
22          Q.      Okay.     I'm passing you a document that was

23      provided to us by Air Methods.                      And it is a job

24      description.        Can you tell me what position this is a

25      description of?




                            gat€a~v~'~~~ Court ~~~~~fiin~ Tr'a~ ~sappQrt
                        ~55~.~Q~..~1.~4 ~ ~~+tn~~r,~dva~ic~~l~e~+~sitic~~s~cc~m
     Case 2:19-cv-00850-DLR Document 137-1 Filed 03/06/20 Page 30 of 42

     Oral Deposition of Claire Capacci 30(b)(6), 11/12/2019


                                                                                          1Z

1                MRo AHEARNa          Let the record reflect we're

2      looking at Bates Number 132.

3                MR. OLIPHANT:            Thank youo

4         Ao     This is the job description for a flight

5      paramedic.

6         Q.     (By Mro Oliphant)                Okay.        And do you see the

7      area at the top where it says "FLA Status"?                             It`s the

8      third line down, I believe.

 9        A.     Yes, sir.

10        Q.     Okayo     And what status is indicated there?

11        A.     The paper says "non-exempt,"

12        Q.     Okay.     And from your expertise as an HR VP,

13     could you explain what that non-exempt status means>

14               MR. AHEARNo           Calls for a legal opinion.

15               If you can answer based on your own knowledge

16     outside legal counsel's advice, you may do so.

17        A.      I am familiar with what "non-exempt" means for

18     our internal staff°

19        Qe      (By Mr. Oliphant)               Okayo        And what is that?

20        A.      We do not classify our flight crew with an

21     FLSA status.      This is just a standard format that we

22     use for our job descriptions.

23        Q.      You totally lost me.

24                So this is a form that Air Methods has put

25     together and published; is that correct?




                         hatier=a~~ ~,' ~ C+~urt Ru;~esrtin~; Tr'i~l rapport
                      ~S5 ~~~:,~1~4 p ~~at~~n+,~dv~~~~d~~~~i~~s~~.cc~rr7
     Case 2:19-cv-00850-DLR Document 137-1 Filed 03/06/20 Page 31 of 42

     Oral Deposition of Claire Capacci 30(b)(6), 11/12/2019

                                                                              14
 1                 MR. OLIPHANT:           Okay.      Could we mark that as

 2      Exhibit 2, please.

 3                 (Exhibit Number 2 was marked.)

 4          Q.     (By Mr. Oliphant)             I'm handing you another job

 5      description Bates-stamped 128.                  And what is that a job

 6      description for?

            A.     This one is a flight paramedic float.

 8          Q.     And, again, is an FLSA status 'indicated on the

 9      form?

10          A.     It is.

11          Q.     And what is that status?

12          A.     The form states "non-exempt."

13                 MR. OLIPHANT:           Okay.      And we'll label that

14      Exhibit 3.

15                 (Exhibit Number 3 was marked.)

16          Q.     (By Mr. Oliphant)             And I'm passing you a third

17      job description.

18                 MR. AHEARN:         Bates 124.

19                 MR. OLIPHANT:           Thank you.

20          Q.     (By Mr. Oliphant)             And what title is that a

21      job description for?

22          A.     This is a flight nurse.

23          Q.     Okay.     And, again, FLSA status is indicated.

24      And what is that?

25          A.     The format of the form reads "non-exempt."




                                                      +~~1 1
                           h~t~cxnwide Ca~urt ~4~portn~ 8~ ~Cral ~~rpp~rt
                        855x2a~~8184 k www~►u.ad~anc~d~N~pt~si~onsd~c~rr~
     Case 2:19-cv-00850-DLR Document 137-1 Filed 03/06/20 Page 32 of 42

     Oral Deposition of Claire Capacci 30(b)(6), 11/12/2019


                                                                                15
1         Q.      Thank you.
2                 MR. OLIPHANT:             Exhibit 4.
3                 (Exhibit Number 4 was marked.)
4         Q.      (By Mra Oliphant)                 And Bates stamp 120,
5      another job description.                 What job title is that a
6      description for?
7         A.      Flight nurse floato
8         Q.      Okay.      And what FLSA status is indicated
9      there?
10        A.      The format on the form states "non-exempt.'"
11        Qo      Okay>      So it would appear that the official
12     job descriptions for the positions that we listed at
13     the beginning of this deposition all indicate "ELBA
14     Status: Non-exempt"; is that correct?
15        A.      The paper I was just reading states
16     "non-exempt."
17        Qo      Okay.      And that paper is put out by Air
18     Methods; is that correct?
19        A.      It ise
20                THE REPORTER:              Did you want me to mark that,
21     Counsel?
22                MR. OLIPHANT:              Yes.        I'm sorry.
23                (Exhibit Number 5 was marked.)
24                MRa AHEARN:            Let the record reflect that was
25     marked as Exhibit 5.




                                   ..
                         i~at€a~~av~; ~~ ~ G~ _;r1 Re;~~Ptir~ ~'riai ~~p~c~rt
                      ~s~ ~€~~ 81.84 ~ uv~~r,~dva~ced~~~sitc~s~~~c~~rr
     Case 2:19-cv-00850-DLR Document 137-1 Filed 03/06/20 Page 33 of 42


       Oral Deposition of Claire Capacci 30(b)(6), 11/12/2019

                                                                                                   63
 1                                   CERTIFICATE

 2                    I, MARJORIE R. DAUSTER, Registered Merit

 3       Reporter and Certified Realtime Reporter, certify that
 4       the above proceedings were had, then reduced to
 5        t ypewritten form by means of computer-aided
 6       transcription.
 7                    I further certify that I am not related to
 8       any party herein or their counsel and have no interest
 9       in the result of this matter.
10                    IN WITNESS WHEREOF, I have hereunto set my
11        hand and seal this 18th day of November, 2019.
12

13

14

15
                                                     T
                                               1
16
                                          ~~rIl~c.c IZ _ I~G~,r~ ~ ~~..~....~.
17                                  Mar or e R. Dauster
                                    R egistered Merit Reporter
18                                  Certified Realtime Reporter

19
            M y Commission Expires:
            January 16, 2023

21                                                                 MARJORIE R DAUSTER
                                                                     NOTARY PUBLIC
                                                                   STATE OF COLORADO
22
                                                                  NOTARY 10 20074001935
                                                                           IR 5 JANUARY 16. ?0:9
23

29

25




                                                advanced
                            N ationwide Court Reporting 8c Trial Support
                         85520A 8184 ~ ~ro~ro~ro.advanceddepositions.com
Case 2:19-cv-00850-DLR Document 137-1 Filed 03/06/20 Page 34 of 42
             Case 2:19-cv-00850-DLR Document 137-1 Filed 03/06/20 Page 35 of 42




                                     ____.                                       "=~AirMethQds~
Job Title:        Flight Paramedic                                        Reports To:           Regional Clinical Manager
Job Family:       Clinical                                               !ob Code:              Varies by level
FLSA Status:      Nan-exempt                                              Last Modified Date:   ~Ebruary 2$, 2017
                                                           Job Description

Job Sammary
Responsible for providing high quality pre-hospital advanced life support including assessment, triage, and treatment utilizing
standards and guidelines established by Air Methods Community Based Services(CBS) MedicaE Director(s), You'li be responsible
far carrying out the mission and goals of Afr Methods CBS assuring that safety remains the highest priority throughout the
transport continuum.


 Essential Functions and Responsibilities include the following:                                                              % ofTime

     • Provides pre-hospital advanced life support care from the initial contact until patient care is relinquished           2Sgo
       to the acceptin medical facility; maintains thorough patEent care documentation.
     • Practices within his/her scope of practice as defined by the states regulating each base and Air Methods               1p/
       CBS. Maintains competency in knowledge and psychomotor skiffs by participating in ongoing laboratory
       and clinical experiences. Communicates educational needs to the Medical Base Supervisor and Medical
       Educafiion Coordinator,
     • Maintains documentation of required licensure, certifications, continuing education, aviation and safety               Sad
       training, OSHA and HIPAA training, clinical rotations, and advanced procedures. Attends minimum of six
       educational programs er year perCinent to his/her practice.
     • Knowledgeable in use and routine maintenance of all equipment and supplies used by Air Methods CBS.                    15/
       Responsible for reporting medical equipment failures and taking initial steps to insure repair of
       equipment as directed. Maintains adequate supplies onboard aircraft to deliver patient care. Keeps
       aircraft clean and orderly to insure rapid response to all transport requests.
     • Participates in patient and referring institution fallow-up and planned outreach marketing and education               spry,
       activities.
     • Functions as a medical flight member by attending pre-mission briefings and mission debriefings and                    103'0
       completes necessary documentation. Assists in pre-mission liftoff checklist and assists pilot as requested,
       i.s., radio, navigational, and visual observation activities. Complies with safety standards to assure safety
       of selF, medical personnel, patient, and equipment. Conducts aircraft safety briefings as needed.
     • Serves as a flight resource to neonatal/pediatric personnel when transporting specialty patients by                    100
       helicopter. Performs advanced skit{sand procedures as approved by Air Methods CB5 Medical
       Director(s)•
     • Serves as a role model, educator and clinical resource. Participates regularly in departmental activities,             1Q%
       projects and committees (to include research and publishing opportunities). Maintains awareness of
       current issues related to pre-hospital care through participation in professional activities, i.e., national,
       state legislative--elected or appointed.
     •       Other Duties as assigned.                                                                                        ~~
 Additional Jab Requirements
     •       Regular scheduled attendance
             Indicate the percentage of time spent traveling                                                                  S~

Subject to applicable laws and Air Method's policies, regular attendance is an essential function of the position. All employees
must follow Air Methods' employment practices and policies.                                                           -
                                                                                                                  CRCIlDf ~   Q- ~
Supervisory Responsibilities
This position has no supervisory responsibilities.                                                                            ~Y

Qualifications

    3/13/2015                                  Air Methods Corp Confidential/Proprietary                                              1
                                                                                                                         AMC000932
Case 2:19-cv-00850-DLR Document 137-1 Filed 03/06/20 Page 36 of 42
              Case 2:19-cv-00850-DLR Document 137-1 Filed 03/06/20 Page 37 of 42




                                                                                    ~"'—"'"~A~rJV~e~hods°
 Job Title:        Flight Paramedic Float                                   Reports To:             Area Manager
!ob Family:        Clinical                                                 Job Code:               Varies by level
 FISA Status•      Non-exempt                                               Last Modified Date:     February 28, 2Q17
                                                              Job Description
 Job Summary
 Responsible for providing high quality pre-hospital advanced fife support including assessment, triage, and treatment utilizing
 standards and guidelines established ay Air Methods Community Based Services {CBS) Medical Directors}.You'll be responsible
 for carrying out the mission and goals of Air Methods CBS assuring that safety remains the highest priority throughout the
 transport continuum. This position supports multiple Clinical Flight Teams in an assigned area.

                                                                                                                                 % of Time
  Essential Functions and Responsibilities include the following;

      •       Provides pre-hospital advanced life support care from the initial contact until patient care is relinquished       254
              to the accepting medical facility; maintains thorough patient care documentation.
      •       Practices within his/her scope of practice as defined by the states regulating each base and Air Methods           ~5/
              CBS. Maintains competency in knowledge and psychomotor skills by participating in ongoing laboratory
              ancE clinical experiences. Communicates educational needs to the Medical Base Supervisor and Medical
              Education Coordinator.
      •       Maintains documentation of required licensure, certifications, continuing education, aviation and safety           5%
              training, OSHA and HIPAAtraining, clinical rotations, and advanced procedures. Attends minimum of six
              educational programs per year pertinent to his/her practice.
      •       Knowledgeable in use and routine maintenance of all equipment and supplies used by Air Methods CBS.                15%
              Responsible for reporting medical equipment failures and taking initial steps to insure repair of
              equipment as directed. Maintains adequate supplies onboard aircraft to deliver patient care. Keeps
              aircraft clean and orderly to insure rapid response to aEl transport re oasts.
              Participates in patient and referring institution follow-up and planned outreach marketing and education           10%
              activities.
      •       Functions as a medical flight member by attending pre-mission briefings and mission debriefings and                7.0%
              completes necessary documentation. Assists inpre-mission liftoff checkl{st and assists pilot as requested,
              i,e,, radio, navigational, and visual observation activities. Complies with safety standards to assure safety
              of self, medical personnel, patient, and equipment. Conducts aircraft safety briefings as needed.
      •       Serves as a flight resource to neonatal/pediatric personnel when transporting specialty patients by                5~
              helicopter, Performs advanced skills and procedures as approved by Air Methods CBS Medical
              Director{sj.
      •       Serves as a role model, educator and clinical resource. Participates regularly in departmental activities,         ~p~
              projects and committees(to include research and publishing opportunit(es}. Maintains awareness of
              current issues related to pre-hospital care through participation in professional activities, i,e., national,
              state legislative--elected or appoin#ed.
      •       Other Duties as assigned.                                                                                          5~
  Additional Job Requirements
      •       Regularschedufedattendance
      •       Indicate the percentage of time spent traveling                                                                    85~

 Subject to applicable laws and Air Method's policies, regular attendance is an essenkial function of the position, Afl employees
 m ust follow Air Methods' employment practices and policies.
 Supervisory Responsibilities                                                                  ~~       _"_+"~
                                                                                                        EXNl91
 This position has no supervisory responsibilities.                                                      ~,_.)
 Qualifications

     3/13/2015                                    Air Methods Corp Confidential/Proprietary
                                                                                                    CaPQCCr'          ~~
                                                                                                                      -~
                                                                                                                           Hm~.vw a ca
                                                                                                                                             1
Case 2:19-cv-00850-DLR Document 137-1 Filed 03/06/20 Page 38 of 42
             Case 2:19-cv-00850-DLR Document 137-1 Filed 03/06/20 Page 39 of 42




                                                                                  ~~AirJVletlrods°
Job Title:        Flight Nurse                                            Reports To:           Regional Clinical Manager
Job Family:       Clinical                                                iob Code:             Varies by level
FLSA Status:      Non-Exempt                                              Last Modified Date:   February 28, 2417
                                                            Job Description
Job Summary
Responsible for providing high quality critical care including assessment, triage, and treatment utilizing standards and guidelines
established by Air Methods Community Base Services(CBSj Med(cal ~frector{s). You'il assess the nature and extent of illness or
injury to establish and prioritize the care needed for safe transport of the critical patient to the appropriate facility and are
responsible for carrying out the mission and goals of Air Methods CBS assuring that safety remains the highest priority throughout
the transport cont(nuum.

                                                                                                                             % of Time
 Essential Functions and Respons9bilities Include the following:
     •       Provides nursing care within his/her scope of practice from the initial contact until patient care is           2S~
             relinquished to the accepting medical faci(fty; maintains thorough patient care documentation.
     •       Mainfiains competency in knowledge and psychomotor skills by participating in ongoing laboratory and            1S%
             clinical experiences. Communicates educational needs to the Medical Base Supervisor and Medical
             Education Coordinator, Maintains documentation of required licensure, certifications, continuing
             education, aviation and safety training, OSHA and HIPAA training, clinical rotations, and advanced
              rocedures and attends continuing education programs pertinent tahis/her area of ractice.
     •       Knowledgeable in use and routine maintenance of all equipment and supplies used by Air Methods CBS,             ~S~
             Responsible for reporting medical equipment failures and taking initial steps to insure repair of
             equipment as directed. Maintains adequate supplies onboard aircraft to deliver patient care. Keeps
             aircraft clean and orderly to insure rapid response to all transporfi requests.
     •       Functions as a medical flight member by attending pre-mission briefings and mission debriefings and             10%
             completing necessary documen#ation. Assists in pre-mission liftoff checklist and assists pilot as
             requested, i.e., radio, navigational, and visual observation activities. Complies with safety standards to
             assure safety of self, medical personnel, patient, and equipment and conducts aircraft safety briefings as
             needed.
     •       Serves as a flight resource to neonatal/pediatric personnel when transporting specialty patients by             10%
             helicopter and performs advanced skills and procedures as approved by Air Methods CBS Medical
             Director(s).
     •       Participates in patient and referring institution follow-up and in planned outreach marketing and               S%
             education activities
     •       Acts as a preceptor and/or participates in orientation of new employees and students as assigned and            5a~
             communicates program goals and objectives.
     •       Participates regularly in Air Methods CBS meetings, activities, projects and committees(to include              10%
             research and publishing opportunities).
     •       ether Duties as assigned,                                                                                       5~
 Additional Job Requirements
     •       Regufarschedufed attendance
     •       Indicate the percentage of time spent traveling                                                                 5~

Subject to applicable laws and Air Method's policies, regular attendance is an essential function of the position. All employees
must follow Air Methods' employment practices and policies.
Supervisory Responsibilities
This position has no supervisory responsibiUties,
                                                                                                                  c~i

                                                                                                ~Af~2 Cc t'
    3/13/2015                                  Air Methods Corp ConfidentialjProprietary                                             1
                                                                                                                        AMC000124
Case 2:19-cv-00850-DLR Document 137-1 Filed 03/06/20 Page 40 of 42
              Case 2:19-cv-00850-DLR Document 137-1 Filed 03/06/20 Page 41 of 42




                                                                          '--~AirMetl~ods°
Jab Title;        Flight Nurse Float                                      Reports To:           Area Manager
Job Family:       CEinical                                                Job Code:             Varies by level
FLSA Status:      Non-Exempt                                              Last Modified Date:   February 28, 2017
                                                            Job
Job Summary
Responsible for providing high quality care including assessment, triage, and treatment utilizing standards and guidelines
established by Air Methods Community Base Services (CBS) Medical director(s). You'll assess the nature and extent of illness or
1nJury to establish and prioritize the care needed for safe transport of the critical patient to the appropriate facility and are
responsible for carrying out the mission and goals of Air Methods CBS assuring that safety remains the highest priority throughout
the transport continuum. This position supports multiple Clinical Flight Teams in an assigned area.


  Essential Functions and Responsibilities include the following;                                                         % of Time

     •       Provides nursing care within his/her scope of practice from the initial contact until patient care is        ZS~
             relinquished to the acceptin medical facility; maintains thorough patient care documentation.
     •       Maintains competency in Ecnowfedge and psychomotor skills by participating in ongoing laboratory and         15~
             clinical experiences. Comrrtunicates educational needs to the Medical Base Supervisor and Medical
             Education Coordinator. Maintains documentation of required licensure, certifications, continuing
             education, aviation and safety training,05HA and HIPAA training, clinical rotations, and advanced
             procedures and attends continuing education programs pertinent to his/her area of practice,
     •       Knowledgeable in use and routine maintenance of all equipment and supplies used by Air Methods CBS.          15%
             Responsible for reporting medical equipment failures and taking initial steps to insure repair of
             equipment as directed. Maintains adequate supplies onboard aircraft to deliver patient care. Keeps
             aircraft clean and orderly to insure rapid response to all transport requests.
     •       Functions as a medical flight member by attending pre-mission briefings and mission debriefings and          16%
             completing necessary documentation. Assists inpre-missEon liftoff checklist and assists pilot as
             requested, i.e., radio, navigational, and visual observation activities. Complies with safety standards to
             assure safety of self, medical personnel, patient, and equipment and conducts aircraft safety briefings as
             needed.
     •       Serves as a flight resource to neonatal/pedia#ric personnel when transporting specialty patients by          10%
             helicopter and performs advanced skills and procedures as approved by Air Methods CB5 Medical
             Director(s).
     •       Participates in patient and referring instituCian follow-up and in planned outreach marketing and            5%
             education activities.
     •       Acts as a preceptor and/or participates (n orientation of new employees and students as assigned and         5~
             communicates program goals and ob'ectives.
     •       Participates regularly in Air Methods CB5 meetings, ac4ivities, projects and committees(to include           ~p~o
             research and publishin o ortunities).
     •       Other Duties as assigned.                                                                                    5~
 Additional Job Requirements
             Regular scheduled attendance
     •       lndicaYe the percentage of time spent traveling                                                              85%



Subject to applicable (aws and Air Method's policies, regular attendance is an essential function of the position. Afl employees
must follow Air Methods' employment practices and policies,
Supervisory Responsibilities
                                                                                                FJ(HiB!'f
    3/x.3/2015                                 Afr Methods Corp Confidential/Proprietary                                           '~I
                                                                                           ~    C~                  AMC000120
                                                                                            :~_,
                                                                                            Cct pacci
     Case 2:19-cv-00850-DLR Document 137-1 Filed 03/06/20 Page 42 of 42



 1                               CERTIFICATE OF SERVICE
 2           I hereby certify that on March 6, 2020 I electronically transmitted the foregoing
 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 4   Notice of Electronic Filing to the following CM/ECF registrant(s):
 5
 6           Michael J Lingle    mlingle@theemploymentattorneys.com
 7           Laura Ann E Bailey lbailey@cronelawfirmplc.com
 8           Philip Oliphant     poliphant@cronelawfirmplc.com
 9           Alan G Crone        acrone@cronelawfirmplc.com
10
                                                 /s/ Christopher M. Ahearn
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 1
     FP 37258266.1
